United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2980
                                   ___________

The Cincinnati Insurance Company,     *
                                      *
           Plaintiff - Appellee,      *
                                      *
      v.                              *
                                      * Appeal from the United States
Sawmill Hydraulics, Inc.;             * District Court for the Western
                                      * District of Missouri.
           Defendant,                 *
                                      * [UNPUBLISHED]
Gary Eads,                            *
                                      *
           Defendant - Appellant.     *
                                 ___________

                             Submitted: February 14, 2007
                                Filed: February 23, 2007
                                 ___________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Gary Eads appeals the district court's 1 grant of summary judgment in favor of
The Cincinnati Insurance Company (TCC), holding the injuries Eads sustained while
working on a log turner manufactured by Sawmill Hydraulics, Inc., were not covered
by the terms of an insurance policy issued by TCC and covering Sawmill.

      1
        The Honorable Nanette Laughrey, United States District Judge for the Western
District of Missouri.
      TCC argued Eads's injuries were subject to the policy's products-completed
operations hazard exclusion. Eads argued a safety device could have been designed
which would have prevented his injuries. According to him, if a safety feature could
have been installed – even though one only existed in theory – his injuries were
caused by "uninstalled equipment," and such injuries were excepted from the
products-completed operations hazard exclusion.

       The district court held the exception to the exclusion relied upon by Eads only
applied to equipment present at the site when the accident occurred. We agree. In this
case, not only was the "uninstalled equipment" not present at the site, the equipment
did not exist. Because an extended discussion would add nothing to the well-reasoned
order of the district court, we affirm under 8th Cir. R. 47B.
                         ______________________________




                                         -2-